     Case 1:19-cr-00690-KPF Document 62 Filed 07/22/20 Page 1 of 1




                                                MEMO ENDORSED




Application GRANTED, on the condition that Defendant Urena
continues to maintain employment that is verified by Pretrial
Services.
                                        SO ORDERED.
Dated:    July 22, 2020
          New York, New York

                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
